Citation Nr: 0615742	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of 2nd 
degree burns of the legs and left foot, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for left lower 
lobectomy and linguelectomy (previously diagnosed as 
bronchiectasis of the left lower lung), currently evaluated 
as 30 percent disabling.

3.  Entitlement to a total disability evaluation due to 
individual unemployability due to service connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to November 
1966 with service in the Republic of Vietnam during the 
Vietnam Era.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2005, the 
Board remanded the case to the RO, via the Appeals Management 
Center (AMC) in Washington, D.C., for further development.

The Board notes that, in a VA Form 9 received in November 
2003, the veteran alleged that the etiology of his hepatitis 
C stemmed from a post-service blood transfusion given at a VA 
facility.  This allegation raises a new and distinct claim of 
entitlement to compensation for hepatitis C under the 
provisions of 38 U.S.C.A. § 1151.  This claim, which is not 
currently on appeal, is referred to the RO for appropriate 
action.

REMAND

The Board remanded the claim to the RO in April 2005 in order 
to obtain adequate examination of the veteran's service 
connected residual burns of both legs and the left foot.  The 
examination report obtained, dated August 2005, did not 
include any clinical findings with respect to the right leg.  
This examination report must be returned as inadequate for 
rating purposes and failing to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Board directed VA pulmonary examination be 
obtained in order to ascertain the veteran's maximum oxygen 
consumption measured in terms of 15 to 20 ml/kg/min with 
cardiorespiratory limit, as required by VA's schedular 
criteria.  38 C.F.R. § 4.97, Diagnostic Code 6844 (2005).  
This finding was not provided in the August 2005 examination 
report with an explanation "[t]he other testing the Board of 
Veteran's Appeals wanted accomplished (pulmonary function 
exercise test) could not be performed at the VA for [sic] on 
a fee basis."  See Statement of the Case (SSOC) dated 
December 2005.  The regulatory criteria do not contain any 
exception where a facility indicates that specialized testing 
procedures are unavailable.  This examination report must 
also be returned as inadequate for rating purposes and 
failing to comply with the Board's remand directives, 
Stegall, 11 Vet. App. 268, 271 (1998), and efforts should be 
made to obtain the required clinical findings in or outside 
of the VA healthcare system.  The Board must defer 
consideration of the TDIU pending completion of the 
development requested above

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  Obtain complete clinic records from the San 
Juan VA Medical Center (VAMC) since June 2005.

2.  Following completion of the foregoing 
development, the RO should schedule the veteran 
for a skin examination, with benefit of review of 
the claims folder, in order to determine the 
current nature and severity of his service 
connected burn residuals of the right lower 
extremity, the left lower extremity, and the left 
foot.  The claims folder and a copy of this 
remand should be provided to the examiner prior 
to examination.  The examiner should provide the 
following findings:
     a)  separate measurements, in square inches, 
of the area encompassed by the residuals burn 
scars of 
     (i) the right lower extremity,
     (ii) the left lower extremity, and
     (iii) the left foot; 
     b) for areas (i), (ii) and (iii) above, the 
presence or absence of underlying soft tissue 
damage;
     c) for areas (i), (ii) and (iii) above, 
whether any of the scarring results in any loss 
of motion of any affected part; 
     d) for areas (i), (ii) and (iii) above, 
whether there is frequent loss of covering of 
skin over any of the scars; and 
     e) for areas (i), (ii) and (iii) above, 
whether the scarring in painful on examination.

Unretouched color photographs of the service 
connected skin disorder, to include the scars of 
the right lower extremity, the left lower 
extremity, and the left foot, should be taken and 
associated with the claims folder

3.  The veteran should then be afforded a 
comprehensive VA pulmonary examination to 
determine the extent and severity of his service 
connected left lower lobectomy and linguelectomy 
(previously diagnosed as bronchiectasis of the 
left lower lung).  The claims folder should be 
made available to the examiner for review before 
examination.  All necessary tests and studies, 
including pulmonary function testing (PFT), 
should be performed and clinical manifestations 
should be reported in detail.  The examiner must 
ensure the PFT studies contain the following 
findings:
a)	FEV-1;
b)	FEV-1/FVC;
c)	FEV-1/FVC;
d)	DLCO (SB); and 
e)	maximum exercise capacity set forth in 
ml/kg/min oxygen consumption (with 
cardiorespiratory and/or respiratory 
limit)
The examiner should also determine whether the 
veteran experiences any cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, 
episode(s) of acute respiratory failure, or 
whether he requires outpatient oxygen therapy.

4.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided an SSOC.  An 
appropriate period of time should be allowed for 
response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995). The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


